Zimbra                                                https:/imail.jacksonnj.net/hlprintmessage?id~2ffcb394-c6d8-43e7-a...
Jean L. Cipriani, Esq.
Gilmore & Monahan, P.A.
10 Allen Street, 4th Floor
P.O. Box 1540
Toms River, NJ 08754-1540
732-240-6000 (telephone)
732-244-1840 (facsimile)
jlc@gm-law.net
CONFIDENTIALITY NOTICE: This Email and any attachments thereto are intended
for the exclusive use of the addressee. The information contained herein may be
privileged, confidential or otherwise exempt from disclosure by applicable laws,
rules or regulations. If you have received this Email in error and are not the
intended recipient, you are hereby placed on notice that any use, distribution,
copying or dissemination of this communication is strictly prohibited. If you have
received this in error please notify the sender immediately at 732-240-6000 and




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-12 Filed 09/06/19 Page 1 of 3 PageID: 1081
delete this Email and any attachments immediately. Thank you for your anticipated
cooperation.
if1fill rluipa_guide.pdf
74 KB
Re: Code issues
~om : Helene Schlegel                                      Mon, Sep 19, 2016)0:31 AM
< hschlegel@jacksontwpnj.net>
1W
Subject : Re: Code issues
To : Robert A Nixon
<councilmannixon@jacksontwpnj.net>
Cc : Michael Reina <mikereina@jacksontwpnj.net>
Council President,
9 of 43                                                                                                11/2/2017, 2:48 PM
TWP000358
Zirnbra                                       https://rnailjacksonnj.net/hlprintmessage?id~2ffcb394-c6d8-43e7-a...
Code Enforcement went out Saturday night to the Brookwood Pkwy
house on the report of evangelical services being held at this
property. Complaints of a large group and parking issues on the
street,. When the officer first arrived in the area there were 3
cars in the driveway. No cars parked in front of this house. One
person was sitting en the front porch. There was no other
activity at this house except one of the cars left. During his
checks there were never any cars parked in front of this
residence and no sign of any parking issues on the street. As
far as activity at the house nothing observed. He would say
there did not appear to be an company/gathering at the house.
With regards to possible shuls, the findings are as such:
1. 9 Harvest Ct - Initially 2 cars, then 2 more arrived and 3
wa~kers observed. No other activity.   Quiet.
2. 713 Green Valley Road (vacan~) - No ligtts, no activity all




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-12 Filed 09/06/19 Page 2 of 3 PageID: 1082
evening. No furnishings.
3. 6 Meadow Run Ct. - Initially no cars, no activity. Later 2
cars, no activity.
41 Pi~ney - 11 cars, 2 walkers observed. No additional cars
later. Quiet.
We are wasting valuable time and money checking every complaint
that comes in. We can't keep chasing ghosts. It's the same
people and addresses every week. We have other more serious
issues, heroin drug houses, etc.   These are the issues that we
need to be concentrating on.   I know that the possible shuls are
a serious issue but the other issues are life threatening and
safety issues anci are affecting many of Jackson's youth and
famllles.
We understand that this is a sensitive issue, however, we have
to address all the issues in the Township, not just this issue.
We are currently down one full-time code enforcement officer
and must prioritize the complai~ts.
Respectfully,
Helene Schlegel, MS, MPP, CPM
Business Administrator
Jackson Township
95 West Veterans Hwy.
Jackson, NJ 08527
732-928-1200 ext. 1210
CONFIDENTIALITY NOTlCb_;: This electronic message contains
information from the Jackson Townsh.ip Mayor's offircee. This eem;iil
10 of 43                                                                                       11/2/2017, 2:48 PM
TWP000359
Zimbra                                      https://mail.jacksonnj.net/h/prinhnessage?id~2ffcb394-c6d8-43e7-a...
and any files attached may contain confidential information that
is legally privileged. If you are not the intended recipient, or
a person responsible for delivering it, you are hereby notified
that any DISCLOSURt, COPYlNG, DISTRIBUTION or use of any
information cont~inerl in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in
error, please forward same to sender and destroy the original
transmission and its attachments without reading or saving in
any manner.
----- Original Message-----
From: "Robert A Nixon" <councilmannixon@jacksontwpnj.net>
To: "Helene Schlegel" <hschlegel@jdcksonLwpnj.ne:->
Cc: ''Michael Reina" <mikereina@jacksontwpnj.net>
Se~t: Friday, September 16, 2016 11:36:11 AM
Subject: Re: Code issues




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-12 Filed 09/06/19 Page 3 of 3 PageID: 1083
Not sure if Green Valley is active or a rumor bu:: the Brookwood
Parkway house is an active and long running issue for the
neighborhood. Code went to look at it months ago I believe but
it hasn't resolved.
Keep me posted and thanks.
Rob Nixon
Council President
----- Original Message-----
From: Helene Schlegel <hschlegel@jacksontwpnj.net>
To: Robert A Nixon <councilmannixcn@j~rksontwpnj.net>
Cc: Michael Reina <mikereina@jacksontwpnj.net>
Sent: Fri, 16 Sep 2016 11:22:42 -0400 (EDT)
Subject: Re: Code issues
Council President,
We will monitor these sights and provide a report on Moncay.
Respectfully,
Helene Schlegel, MS, M?P, CPM
Business Administrator
Jackson Township
95 West Veterans Hwy.
Jackson, NJ 08527
11 of 43                                                                                     11/2/2017, 2:48 PM
TWP000360
